Appellant calls attention to the fact that the indictment charges the offense to have been committed in December, 1920, and that the proof conforms to the allegation, hence the law controlling is the Act of the Thirty-sixth Legislature, Second Called Session, Chapter 78, page 228. His point is that such law makes the "receiver" of liquor, whether by gift or purchase an accomplice, such "receiver" having by such law been made guilty of a felony. In our opinion it is not necessary in disposing of this motion to decide whether one who is given liquor to drink becomes a "receiver" in contemplation of the statute referred to. Its disposition may be rested upon the announcement in the opinion upon rehearing in Chandler v. State, 89 Tex. Crim. 599, 232 S.W. Rep., 337. If Walker was an accomplice at all he was such only as to that liquor which he drank. There is no contention that he consumed all that was manufactured by appellant during the witness' presence. He had no connection whatever with the making of any of the whisky, and even under the law as it existed at the time of the commission of the offense we cannot hold Walker to have been an accomplice as a matter of law.
The motion for rehearing is overruled.
Overruled.
 *Page 1